Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-15 are pending. 

2.	Applicant's amendments to claim(s) 1, 4 and 15 in the reply filed on 11/02/2021 are acknowledged.    
Claims 1-15 and SEQ ID NO: 26, 242, 188 and 296 are examined on the merits. 

3.	The rejections and objections not recited in this action are withdrawn.



					Certified Priority Document

4.	The Office contends that no foreign priority is claimed in instant application.

				
						Claim Objection


5.	Claim 4 is objected for being dependent on a rejected claim.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description


3.	Claims 1-3, 5-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
.  
The claims are broadly drawn to an interfering RNA comprising a dsRNA with one strand comprising at least 19 contiguous nucleotides of a sequence at least 89% identical to SEQ ID NO: 26, 242, 188 and 296, or comprising at least 19 contiguous nucleotides of a sequence encoding an amino acid sequence encoded by a sequence at least 89% identical to SEQ ID NO: 26, 242, 188 and 296, or the complement thereof, wherein the interfering RNA molecule has insecticidal activity on hemipteran plant pest.

The Applicants do not describe dsRNA with one strand comprising at least 19 contiguous nucleotides of a sequence at least 89% identical to SEQ ID NO: 26, 242, 188 and 296, or comprising at least 19 contiguous nucleotides of a sequence encoding an amino acid sequence encoded by a sequence at least 89% identical to SEQ ID NO: 26, 242, 188 and 296, or the complement thereof, The only structure disclosed is dsRNA comprising nucleotide sequence of SEQ ID NO: 26, 242, 188 and 296. For a sequence 89% identical to SEQ ID NO: 26, there is over 60bp mismatch scatter along the variant sequence. Therefore, without knowing how those mismatched nucleotides are distributed, a strand comprising at least 19 contiguous nucleotides of such variant sequence could potentially be a strand completely unrelated to SEQ ID NO: 26. The specification fails to provide conserved structure for variants or guidance as to where those mismatches should be located.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of dsRNA falling within the scope of the claimed genus.  Applicants only describe dsRNA with one strand being SEQ ID NO:26 and the other being the complement thereof.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of dsRNA.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for the variants.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Applicants traverse in the paper filed 11/2/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that Table 1 indicates that SEQ ID NO:26 shares at least 89% identity to other four orthologous genes. 
As discussed above, instant genus is not about SEQ ID NO:26 and its variants but at least 19 contiguous nucleotide thereof. Neither the specification nor the prior art teach conserved structure for these such 19 contiguous nucleotide given that the genus as claimed encompasses numerous species that is unrelated to SEQ ID NO:26 at nucleotide level due to undescribed distribution pattern of the mismatches. Further, no 
Scope of Enablement

4.	Claims 1-3, 5-15 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with first strand that comprises at least 23 contiguous nucleotides of SEQ ID NO: 26, 242, 188 and 296  and a second strand that is fully complementary to the first strand, and wherein expression the dsRNA inhibits the gene comprising SEQ ID NO: 26, 242, 188 and 296  and thus infection by hemipteran plant pest, does not reasonably provide enablement for any dsRNA with any size  or any variants thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.

The specification teaches that spaying application of dsRNA targeting a region of SEQ ID NO: 26 shows efficacy against Hemipteran plant pest, N. viridula (Table 3).
First, the specification only provide guidance on using dsRNA having both sense and antisense sequence for silencing N.viridula gene of SEQ SEQ ID NO: 26. Further, Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals (abstract). Therefore, all of the DNA segments smaller than 23 nucleotides in instant claims are not enabled for silencing a target gene. 
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention in full scope.

Applicants traverse in the paper filed 11/2/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue that references cited in paragraphs [0059]-[0063] provides examples for dsRNA of 19 bp that effectively reduces the target gene transcript (response, page 7). 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the apprnapII-140riate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1-3, 5-13 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dror Avisar (US Patent Application Publication NO. 2015/0259701).
The claims are an interfering RNA comprising a dsRNA with one strand comprising a sequence that is at least 80% identical to at least 19 contiguous nucleotides of SEQ ID NO: 26, 242, 188 and 296, or the complement thereof, wherein 
	
Dror Avisar teaches isolated dsRNA comprising a unit of first strand that is substantial identical to at least 17 contiguous nucleotides of SEQ ID NO:23 and a second strand is substantially complementary to the first strand (claim 1); or wherein the dsRNA comprises at least two unit (claim 6).  Dror Avisar teaches vector comprising nucleotide sequence encode the dsRNA (claim 9). Dror Avisar teaches host cell/plant tissue/plant cell/transgenic plant comprising the dsRNA. According sequence aligment below, instant SEQ ID NO:26 and SEQ ID NO:23 of Dror Avisar share 29 bp in common. Plant tissue of Dror Avisar is considered as a commodity product, whereas interfering RNA is also considered as a composition.  Although Dror Avisar does not teach dsRNA has insecticidal activity against Nezara viridula, such feature would  have been inherently exhibited by the dsRNA targeting SEQ ID NO:23 of Dror Avisar. Therefore the reference teach all the limitation set forth by instant invention.
	

RESULT 10
BBE95543
ID   BBE95543 standard; cDNA; 663 BP.
XX
AC   BBE95543;

DT   05-JUN-2014  (first entry)
XX
DE   Ophelimus maskelli Snf7 gene, SEQ ID 23.
XX
KW   Snf7 gene; biological control agent;
KW   charged multivesicular body protein 4b like; crop improvement;
KW   crop plant pathogen; gene silencing; insect resistance;
KW   plant insect pest; rna interference; shrub gene; ss; transgenic plant.
XX
OS   Ophelimus maskelli.
XX
CC PN   WO2014053910-A2.
XX
CC PD   10-APR-2014.
XX
CC PF   02-OCT-2013; 2013WO-IB002484.
XX
PR   03-OCT-2012; 2012US-0744771P.
XX
CC PA   (FUTU-) FUTURAGENE ISRAEL LTD.
XX
CC PI   Avisar D;
XX
DR   WPI; 2014-G10702/27.
XX
CC PT   New isolated double stranded RNA molecule having unit of two strands of 
CC PT   nucleotides, where first strand is identical to specified nucleotides and
CC PT   second strand is complementary to first strand, useful to produce pest 
CC PT   resistant Eucalyptus.
XX
CC PS   Claim 1; SEQ ID NO 23; 86pp; English.
XX
CC   The present invention relates to a novel isolated double stranded RNA 
CC   (dsRNA) molecule comprising a unit of a first strand of nucleotides and a
CC   second strand of nucleotides that is complementary to the first strand of
CC   nucleotides. The invention also provides: a vector comprising an 
CC   expression control sequence operatively linked to a nucleotide sequence 
CC   that is a template for one or both strands; a host cell comprising the 
CC   expression vector; a plant tissue transformed with the host cell; a plant
CC   tissue comprising the dsRNA; an isolated small inhibitory ribonucleic 
CC   acid molecule (siRNA) that inhibits expression of a Leptocybe invasa or 
CC   Ophelimus maskelli nucleic acid molecule encoding multivesticular body 
CC   subunit 12B-like (Dmel), NADH dehydrogenase [ubiquinone] iron sulfur 
CC   protein 7 (Vps23, NADH-ubiquinone oxidoreductase 20 Kd subunit), vacuolar
CC   protein sorting-associated protein 28 homolog (Vps28, vacuolar protein 
CC   sorting 28), vacuolar protein sorting associated protein 37A like 
CC   (Vps37/mod-r), vacuolar protein sorting associated protein 37B like 
CC   (Vps37b), vacuolar sorting protein SNF8 like (Vps22/Isn), vacuolar 
CC   protein sorting associated protein 25 like (Vps25, vesicle-mediated 
CC   transport vacuolar protein sorting 25), vacuolar protein sorting 
CC   associated protein 36 (Vps36), charged multivesicular body protein 2a 
CC   like (Vps2), charged multivesicular body protein 6 like (Vps20), charged 
CC   multivesicular body protein 3 like (Vps24), or charged multivesicular 
CC   body protein 4b like (Snf7/shrub); a method for producing a pest 
CC   resistant plant; a method for inhibiting a pest infestation; and a method
CC   for producing a plant resistant to a plant pathogenic pest. The present 
CC   sequence represents an Ophelimus maskelli Snf7 gene, which can be 
CC   inhibited using the siRNA of the invention.
XX
SQ   Sequence 663 BP; 247 A; 126 C; 164 G; 126 T; 0 U; 0 Other;

  Query Match              5.0%;  Score 29;  DB 48;  Length 663;

  Matches   24;  Conservative    5;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        476 CUAGAGGAAUUAGAACAAGAAGAAUUAGA 504
              |:|||||||::|||||||||||||::|||
Db        493 CTAGAGGAATTAGAACAAGAAGAATTAGA 521


RESULT 10
US-14-432-431-23
; Sequence 23, Application US/14432431
; Publication No. US20150259701A1
; GENERAL INFORMATION
;  APPLICANT: FUTURAGENE ISRAEL LTD.
;  TITLE OF INVENTION: GALL WASP CONTROL AGENTS
;  FILE REFERENCE: 30407-0006WO1
;  CURRENT APPLICATION NUMBER: US/14/432,431
;  CURRENT FILING DATE: 2015-03-30
;  PRIOR APPLICATION NUMBER: 61/744,771
;  PRIOR FILING DATE: 2012-10-03
;  NUMBER OF SEQ ID NOS: 74
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 663
;  TYPE: DNA
;  ORGANISM: Ophelimus maskelli
US-14-432-431-23

  Query Match              5.0%;  Score 29;  DB 58;  Length 663;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        476 CTAGAGGAATTAGAACAAGAAGAATTAGA 504
              |||||||||||||||||||||||||||||
Db        493 CTAGAGGAATTAGAACAAGAAGAATTAGA 521





Applicants traverse in the paper filed 11/2/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants argue as amended, claim 1 differs from the prior art by the fact that SEQ ID NO:23 of Dror Avisar shares less than 80% sequence identity to SEQ ID NO: 26 (response, page 7). 
.
	


Conclusion

No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LI ZHENG/
Primary Examiner, Art Unit 1662